        Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 MV3 PARTNERS LLC,                               §
                                                 §   Civil Action No.: 6:18-cv-308-ADA
                                                 §
                 Plaintiff,                      §
                                                 §   JURY TRIAL DEMANDED
 v.                                              §
                                                 §
 ROKU, INC.,                                     §
                                                 §
                 Defendant.                      §



                               ANSWER TO COUNTERCLAIMS

       Plaintiff and Counterclaim Defendant MV3 Partners LLC (“MV3”), by and through its

undersigned counsel, hereby submits its Answer to Roku’s (“Roku”) Counterclaims [D.I. 39] (the

“Counterclaims”) as follows:

                                    GENERAL DENIAL

       Unless specifically admitted below, MV3 denies each and every allegation in the

Counterclaims.

                                    COUNTERCLAIMS

                                           PARTIES

       1.     MV3 admits that, upon information and belief, Roku is a corporation organized

and existing under the laws of Delaware. MV3 further admits that, upon information and belief,

Roku has a place of business at Winchester Circle, Los Gatos, California. Except as expressly

admitted, MV3 denies the allegations contained in paragraph 1 of the Counterclaims.

       2.     MV3 admits that it is a limited liability company organized and existing under

the laws of Florida, with a principal place of business at 4440 PGA Blvd., Suite 600, Palm Beach
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 2 of 11




Gardens, Florida 33410.

                                      JURISDICTION AND VENUE

       3.       MV3 admits that the counterclaims purportedly relate to MV3’s claims for patent

infringement and purportedly arise under the patent laws of the United States, Title 35 of the

United States Code. Except as expressly admitted, MV3 denies the allegations contained in

paragraph 3 of the Counterclaims.

       4.       MV3 admits that the Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338 and the Declaratory Judgment Act. Except as expressly admitted, MV3 denies the

allegations contained in paragraph 4 of the Counterclaims.

       5.       MV3 admits that the Court has personal jurisdiction over MV3 for the purposes of

this action only because MV3 has filed this action against Roku. MV3 admits that venue is

appropriate in this District. Except as expressly admitted, MV3 denies the allegations contained

in paragraph 5 of the Counterclaims.

       6.       MV3 admits that an actual and justiciable controversy exists between MV3 and

Roku. Except as expressly admitted, MV3 denies the allegations contained in paragraph 6 of the

Counterclaims.

                                    FIRST COUNTERCLAIM
                       (Purported Declaratory Judgment of Non-Infringement1)

       7.       MV3 incorporates by reference its responses to each paragraph above as if fully set

forth herein.

       8.       MV3 admits that it is the owner of all right, title, and interest in the ’223 patent.



1
 MV3’s recital of headers or titles from the Counterclaims is for reference only and is not intended
to admit or deny any allegations contained therein. To the extent any allegations are separately
made by Roku in those headers or titles, those allegations, including any characterizations
contained or implied in any of those headers or titles in the Counterclaims, are denied.


                                                   2
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 3 of 11




       9.       MV3 admits that it is alleging that Roku has infringed and continues to infringe the

’223 patent in its Amended Complaint.

       10.      MV3 denies each and every allegation set forth in paragraph 10 of the

Counterclaims.

       11.      MV3 admits that there is an actual and justiciable controversy between MV3 and

Roku with respect to the infringement of the ’223 patent. Except as expressly admitted, MV3

denies the allegations contained in paragraph 11 of the Counterclaims.

       12.      MV3 denies each and every allegation set forth in paragraph 12 of the

Counterclaims.

                                   SECOND COUNTERCLAIM
                           (Purported Declaratory Judgment of Invalidity)

       13.      MV3 incorporates by reference its responses to each paragraph above as if fully set

forth herein.

       14.      MV3 denies each and every allegation set forth in paragraph 14 of the

Counterclaims.

       15.      This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 15 of the

Counterclaims.

       16.      This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 16 of the

Counterclaims.

       17.      This paragraph sets forth a legal conclusion to which no response is required. To

the extent a response is required, MV3 denies the allegation set forth in paragraph 17 of the

Counterclaims.



                                                 3
        Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 4 of 11




       18.    This paragraph sets forth a legal conclusion to which no response is required. To

the extent a response is required, MV3 denies the allegation set forth in paragraph 18 of the

Counterclaims.

       19.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 19 of the

Counterclaims.

       20.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 20 of the

Counterclaims.

       21.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 21 of the

Counterclaims.

       22.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 22 of the

Counterclaims.

       23.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 23 of the

Counterclaims.

       24.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 24 of the

Counterclaims.

       25.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 25 of the




                                              4
        Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 5 of 11




Counterclaims.

       26.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 26 of the

Counterclaims.

       27.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 27 of the

Counterclaims.

       28.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 28 of the

Counterclaims.

       29.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 29 of the

Counterclaims.

       30.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 30 of the

Counterclaims.

       31.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 31 of the

Counterclaims.

       32.    This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 32 of the

Counterclaims.

       33.    This paragraph sets forth legal conclusions to which no response is required. To




                                              5
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 6 of 11




the extent a response is required, MV3 denies the allegations set forth in paragraph 33 of the

Counterclaims.

       34.      This paragraph sets forth legal conclusions to which no response is required. To

the extent a response is required, MV3 denies the allegations set forth in paragraph 34 of the

Counterclaims.

       35.      MV3 admits that there is an actual and justiciable controversy between MV3 and

Roku with respect to the validity of the ’223 patent. Except as expressly admitted, MV3 denies

the allegations contained in paragraph 35 of the Counterclaims.

       36.      MV3 denies each and every allegation set forth in paragraph 36 of the

Counterclaims.

                                     THIRD COUNTERCLAIM
                                   (Purported Inequitable Conduct)

       37.      MV3 incorporates by reference its responses to each paragraph above as if fully set

forth herein.

       38.      MV3 admits that there was an Office Action dated October 4, 2011 in which claims

were rejected as obvious in part with regard to the Tee and Kung references. Further, this

paragraph sets forth legal conclusions to which no response is required. To the extent a response

is required, and except as expressly admitted, MV3 denies the allegations set forth in paragraph

38 of the Counterclaims.

       39.      MV3 admits claim 27 was added and that the applicant had a telephone interview

with the examiner. Further, MV3 admits that applicant made arguments with regard to certain

references. Except as expressly admitted, MV3 denies the allegations contained in paragraph 39

of the Counterclaims.

       40.      MV3 admits that the May 10, 2012 Final Office Action included a rejection of



                                                 6
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 7 of 11




claims and a rejection for obviousness. Except as expressly admitted, MV3 denies the allegations

contained in paragraph 40 of the Counterclaims.

       41.     MV3 admits that the applicant had an interview with the examiner on August 15,

2012. MV3 also admits that the applicant filed a Request for Continued Examination with another

amendment on November 13, 2012. Except as expressly admitted, MV3 denies the allegations

contained in paragraph 41 of the Counterclaims.

       42.     MV3 admits that another Office Action issued on December 24, 2012. Except as

expressly admitted, MV3 denies the allegations contained in paragraph 42 of the Counterclaims.

       43.     MV3 admits that an interview with an examiner was held on June 20, 2013, and

that the applicant filed amendments on June 24, 2013. Except as expressly admitted, MV3 denies

the allegations contained in paragraph 43 of the Counterclaims.

       44.     MV3 admits that a Final Office Action issued on October 10, 2013. Except as

expressly admitted, MV3 denies the allegations contained in paragraph 44 of the Counterclaims.

       45.     Exhibit A referenced in paragraph 45 was not attached to the Counterclaims;

however, to the extent Roku purports that the allegations contained in paragraph 45 relate to the

Request for Continued Examination filed on April 10, 2014, MV3 admits that the amendment

added an additional limitation to independent claim 27. Except as expressly admitted, MV3 denies

the allegations set forth in paragraph 45 of the Counterclaims.

       46.     Exhibit A referenced in paragraph 46 was not attached to the Counterclaims;

however, to the extent Roku purports that the allegations contained in paragraph 46 relate to the

Request for Continued Examination filed on April 10, 2014, MV3 admits that the statement

referenced in the excerpt in paragraph 46 was from the Request for Continued Examination and

the amendment filed on April 10, 2014 at page 12. Except as expressly admitted, MV3 denies the




                                                7
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 8 of 11




allegations set forth in paragraph 46 of the Counterclaims.

       47.     MV3 denies each and every allegation set forth in paragraph 47 of the

Counterclaims.

       48.     MV3 admits that a May 14, 2014 Office Action was issued that indicated that the

majority of the claims were allowable. Except as expressly admitted, MV3 denies each and every

allegation set forth in paragraph 48 of the Counterclaims.

       49.     Exhibit B referenced in paragraph 49 was not attached to the Counterclaims;

however, to the extent Roku purports that the allegations contained in paragraph 49 relate to the

Notice of Allowance that issued, MV3 admits that a Notice of Allowance issued. MV3 further

admits that the excerpt referenced in paragraph 49 was from the Notice of Allowance at page 6.

Except as expressly admitted, MV3 denies the allegations set forth in paragraph 49 of the

Counterclaims.

       50.     This paragraph sets forth a legal conclusion to which no response is required. To

the extent a response is required, MV3 denies the allegation set forth in paragraph 50 of the

Counterclaims.

       51.     MV3 denies each and every allegation set forth in paragraph 51 of the

Counterclaims.

       52.     MV3 admits that there is an actual and justiciable controversy between MV3 and

Roku with respect to the enforceability of the ’223 patent. Except as expressly admitted, MV3

denies the allegations contained in paragraph 52 of the Counterclaims.

       53.     MV3 denies each and every allegation set forth in paragraph 53 of the

Counterclaims.




                                                8
         Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 9 of 11




                       RESPONSE TO ROKU’S PRAYER FOR RELIEF

       MV3 hereby incorporates by reference the foregoing paragraphs as if fully set forth herein.

MV3 denies that Roku is entitled to the relief requested in its prayer for relief and denies the

allegations therein.

                                DEMAND FOR JURY TRIAL

       Roku’s demand for a jury trial does not require an admission or denial. MV3 has also

demanded a jury trial on all issues raised by the Counterclaims.

       Dated: July 9, 2019                   Respectfully submitted,




                                             J. Mark Mann (Texas Bar No. 12926150)
                                             mark@themannfirm.com
                                             G. Blake Thompson (Texas Bar No. 24042033)
                                             blake@themannfirm.com
                                             MANN | TINDEL | THOMPSON
                                             300 W. Main Street
                                             Henderson, Texas 75652
                                             913 Franklin Ave., Suite 201
                                             Waco, Texas 76701
                                             Telephone: (903) 657-8540
                                             Facsimile: (903) 657-6003

                                             Andy Tindel (Texas Bar No. 20054500)
                                             atindel@andytindel.com
                                             MANN | TINDEL | THOMPSON
                                             112 E. Line Street, Suite 304
                                             Tyler, Texas 75702
                                             Telephone: (903) 596-0900
                                             Facsimile: (903) 596-0909

                                             Craig D. Cherry (Texas Bar No. 24012419)
                                             ccherry@haleyolson.com
                                             HALEY & OLSON, P.C.
                                             100 N. Ritchie Road, Suite 200
                                             Waco, Texas 76701
                                             Telephone: (254) 776-3336
                                             Facsimile: (254) 776-6823


                                                9
Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 10 of 11




                            Jonathan K. Waldrop (CA Bar No. 297903)
                            (Admitted in this District)
                            jwaldrop@kasowitz.com
                            Darcy L. Jones (CA Bar No. 309474)
                            (Admitted in this District)
                            djones@kasowitz.com
                            Marcus A. Barber (CA Bar No. 307361)
                            (Admitted in this District)
                            mbarber@kasowitz.com
                            John W. Downing (CA Bar No. 252850)
                            (Admitted in this District)
                            jdowning@kasowitz.com
                            Heather S. Kim (CA Bar No. 277686)
                            (Admitted in this District)
                            hkim@kasowitz.com
                            Jack Shaw (CA Bar No. 309382)
                            (Admitted in this District)
                            jshaw@kasowitz.com
                            Gurtej Singh (CA Bar No. 286547)
                            (Admitted in this District)
                            gsingh@kasowitz.com
                            KASOWITZ BENSON TORRES LLP
                            333 Twin Dolphin Drive, Suite 200
                            Redwood Shores, California 94065
                            Telephone: (650) 453-5170
                            Facsimile: (650) 453-5171

                            Daniel C. Miller (NY Bar No. 4232773)
                            KASOWITZ BENSON TORRES LLP
                            1399 New York Avenue NW, Suite 201
                            Washington, DC 20005
                            Telephone: (202) 760-3400
                            Facsimile: (202) 760-3401
                            Email: dcmiller@kasowitz.com

                            Rodney R. Miller (Texas Bar No. 24070280)
                            (Admitted in this District)
                            KASOWITZ BENSON TORRES LLP
                            1349 West Peachtree Street N.W., Suite 1500
                            Atlanta, Georgia 30309
                            Telephone: (404) 260-6080
                            Facsimile: (404) 260-6081
                            Email: rmiller@kasowitz.com

                            ATTORNEYS FOR PLAINTIFF
                            MV3 PARTNERS LLC



                              10
        Case 6:18-cv-00308-ADA Document 80 Filed 07/09/19 Page 11 of 11




                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically
via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 9th
day of July, 2019.




                                             Andy Tindel




                                               11
